82 U.S. 380 (1872)
15 Wall. 380
PENNYWIT
v.
EATON.
Supreme Court of United States.

*381 Mr. W.M. Rose, in support of the motion; Mr. A.H. Garland, contra.
The CHIEF JUSTICE:
The Pulaski County Court was requested to hold, that if it appeared from the evidence that the judge who presided in the court at New Orleans and rendered the judgment there, held his office by appointment from a military governor of the State of Louisiana, and under no other authority, the judgment was void. This raised, though somewhat obscurely, the question whether the court so held had any jurisdiction under the Constitution of the United States, and the question was decided against the privilege claimed under the Constitution by the defendants.
We cannot, therefore, dismiss the case for want of jurisdiction, although we may have a very clear conviction that the decision of the State court was correct.
MOTION DENIED.